BERDON, J.,
dissenting. I would grant certification on the following question: Was the court correct in finding the police had, as required by Terry v. Ohio, 392 U.S. 1 (1968), reasonable articulable suspicion to make an investigatory stop of the defendant, Raimundo Ortiz, a Hispanic, on the third floor porch of a home at 82 Madison Street, Hartford, where the police were investigating a recent, but past, report of gunshots fired on Wolcott Street, five to six blocks away, by persons described only as “Hispanic males,” where neither the defendant nor his companion were ever identified as the shooters or as ever being on Wolcott Street, and where no one indicated they saw any shooter or suspect *934ran into 82 Madison Street? The issue raises important rights of privacy with respect to this Hispanic defendant.
G. Douglas Nash, public defender, in support of the petition.
Mitchell S. Brody, assistant state’s attorney, in opposition.
Decided July 1, 1996